Morgan, J.
“ This is an appeal from the Fourteenth Judicial District Court for the parish of Richland. The defendant was convicted *207and sentenced to ten years imprisonment at hard labor in the State penitentiary on a charge of shooting with intent to commit the crime of murder. When the defendant was brought to trial, and before the jury was impanneled, he objected through his counsel to the impanneling of the jury because he had not been served with a copy of the indictment and a list of jurors who were to pass upon his case, two entire days before his trial. The court overruled his objection and proceeded to the trial. The objection was embodied in a bill of exceptions which is the only point in the case. The judge’s ruling was clearly wrong, and the judgment should be reversed. See Bay’s Bevised Statutes, 1870, section 791.”
The foregoing is the brief of the Attorney General called upon to represent the State. We adopt it as the opinion of the court.
It is therefore ordered, adjudged and decreed that the judgment of the district court be avoided, annulled and reversed, and that this ease be remanded to be proceeded with according to law.